      Case 4:06-cr-00336-JRH-CLR Document 71 Filed 05/12/20 Page 1 of 5


                                                                       U.S.ADISTRICT  COUR i
                                                                             nn jQl A n V.
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION                     20%^ 12 PH 2-30
                                                                   CLERK
UNITED STATES      OF AMERICA                  *                           SO.DIST. O^A.
                                               *


       V.                                      *           OR 406-336
                                               *

                                               *
ROGER LEE    FREEMAN




                                       ORDER




       Defendant     Roger       Lee     Freeman          seeks    relief       under      the

"compassionate release" provision of 18 U.S.C. § 3582(c)(1)(A).

The government opposes the motion.                    Upon due consideration, the

Court denies Freeman's request for relief.

       The   compassionate        release          provision      of   §    3582(c)(1)(A)

provides     a   narrow   path    for    a     defendant      in "extraordinary            and

compelling circumstances" to leave prison early.                             Prior to the

passage of the First Step Act, only the Director of the Bureau of

Prisons ("BOP") could file a motion for compassionate release in

the    district court.       The       First       Step   Act modified        18   U.S.C. §

3582(c)(1)(A) to allow a defendant to move a federal district court

for compassionate release, but only "after he has fully exhausted

all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse

of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier." In this case. Freeman
      Case 4:06-cr-00336-JRH-CLR Document 71 Filed 05/12/20 Page 2 of 5



filed a request for home confinement with the Warden of Oakdale

FCI under the CARES Act^ on April 6, 2020.                            Three days later, his

request       was    denied.                The    BOP,   however,       has   a    different

administrative process for requests to reduce sentence based upon

compassionate         release.              Freeman   has      not   demonstrated    that      he

complied with his process and therefore, he has not exhausted his

administrative remedies as required prior to seeking relief in the

district court.             For this reason, the Court must deny Freeman's

request.

       Moreover,           in        consideration        of    Freeman's      request        for

compassionate release, this Court may only reduce his sentence if

it finds that "extraordinary and compelling reasons" warrant such

a reduction and that such reduction is "consistent with applicable

policy     statements            issued       by   the    [United       States]    Sentencing

Commission."         18 U.S.C. § 3582(c)(1)(A).                      Section 1B1.13 of the

Sentencing Guidelines provides the applicable policy statement,

explaining that a sentence reduction may be ordered where a court

determines,         upon    consideration           of the factors        set forth      in    18

U.S.C.    §    3553(a),          that "extraordinary            and    compelling    reasons"

exist and the defendant does not present a danger to the safety of

any    other   person           or    the   community.         U.S.S.G. §      1B1.13.        The

application notes to this policy statement list three specific



^ The CARES Act refers to the Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, enacted on March 27, 2020.
      Case 4:06-cr-00336-JRH-CLR Document 71 Filed 05/12/20 Page 3 of 5



examples     of     extraordinary      and   compelling     reasons       to    consider

reduction of a defendant's sentence under § 3582(c)(1)(A): (1) a

medical condition; (2) advanced age; and (3) family circumstances.

Id.    n.l(A)-(C).          A   fourth   catch-all       category      provides:       "As

determined by the Director of the Bureau of Prisons, there exists

in the defendant's case an extraordinary and compelling reason

other    than,    or   in   combination      with," the     aforementioned         three

categories.       Id. n.l(D) (emphasis added).

        In this case, the only possibly applicable category into which

Freeman may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for relief.       Here, Freeman points out that he has diabetes, asthma,

high blood pressure and is on a C-PAP breathing machine; thus,

COVID-19 poses a greater risk to him.                     See Center for Disease

Control,       At      Risk      for     Severe      Illness,          available        at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html                  (last   visited    on    May    6,

2020).       The Government concedes this point.                  The Court is also

aware that Oakdale is a facility at which COVID-19 has materially

affected its operations.

        Nevertheless,       Defendant    bears    the    burden   of    demonstrating

that compassionate          release is warranted.           Of.   United States v.

Hamilton, 715 F.3d 328, 337 (ll^i^ Cir. 2013) (in the context of a

motion to reduce under § 3582(c)(2)).              To qualify as extraordinary


                                             3
      Case 4:06-cr-00336-JRH-CLR Document 71 Filed 05/12/20 Page 4 of 5



and compelling, an inmate's medical condition must be "serious and

advanced . . . with an end of life trajectory, U.S.S.G. § 1B1.13,

app. note 1(a)(i), or must be serious enough that it "substantially

diminish[es] the        ability      of the [inmate] to        provide    self-care

within the environment of a correctional facility and from which

he or she is not expected to recover," id., app. note 1(a) (ii).

Freeman presents no medical evidence that he meets either of these

criteria.       Indeed, his argument seems to be that he will likely

meet the criteria if he contracts COVID-19.                 Yet, again. Freeman

provides no medical evidence to support his alleged serious medical

conditions      or   the    impact    that    COVID-19    would    have   upon    him

individually.        His generalized concern about possible exposure is

at this     point too speculative to qualify as extraordinary and

compelling.      As the Third Circuit explained: "[T]he mere existence

of COVID-19 in society and the possibility that it may spread to

a     particular      prison      alone       cannot     independently      justify

compassionate        release,   especially       considering      BOP's   statutory

role, and its extensive professional efforts to curtail the virus's

spread."       United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

In     short,     without      medical       evidence    and   other      necessary

documentation (such as a home release plan) from which this Court

may    fully    evaluate    Freeman's     individual     circumstances     as    they

relate to the COVID-19 pandemic, the Court would deny Freeman's

motion on the merits as well.
   Case 4:06-cr-00336-JRH-CLR Document 71 Filed 05/12/20 Page 5 of 5



        Upon   the foregoing.   Defendant   Roger   Freeman's   motion   for

compassionate release (doc. 69) is DENIED.

        ORDER ENTERED at Augusta, Georgia, this /oZ*^day of May,
2020.




                                        J. (RANpAI^hlALL^CHIEF JUDGE
                                        UNITEp^TATES DISTRICT COURT
                                       -SOUTilERN DISTRICT OF GEORGIA
